DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on August 13, 2020 for application number 16/992,173. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/13/2020, 08/18/2020, 06/01/2021 and 05/13/2022 were submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. JP 2019-155001 filed on August 27, 2019.

Disposition of Claims
     Claims 1-12 are pending in this application.
     Claims 1-12 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Torii – US 2004/0084016 A1).

Regarding claim 1, Torii (Fig. 1) disclose:
A throttle valve device, comprising:
a body (throttle housing (throttle body) 1) that defines a passage (intake air passage), a motor space (space of driving motor 5), and a connecting portion (concave motor housing portion) that connects the motor space (space of driving motor 5) to the passage (intake air passage); 
a valve (throttle valve 3) that is disposed in the passage (intake air passage) and is configured to control a flow rate by adjusting a passage area (throttle valve 3 opening degree will define the intake air passage area) of the passage (intake air passage); 
a motor (driving motor 5) that is disposed in the motor space (space of driving motor 5) and is configured to generate a driving force for the valve (3) to rotate; and 
a cover (cylindrical shaft bearing portion 18) that covers an open end of the body (1), wherein the motor (5) includes: 
a motor yoke (yoke 31) made of a magnetic material ([0034]: The driving motor 5 comprises a field comprising a yoke 31 and the like made of ferrous metal material (magnetic material) having a plurality of permanent magnets 30 held on the inside circumferential surface thereof);
a plurality of magnets (plurality of permanent magnets 30) that are arranged on an inner circumferential surface of the motor yoke (31);
a motor shaft (shaft 36) that is disposed inside the motor yoke (31); 
a pair of motor bearings (the bearing case 32 through a ball bearing 35) that rotatably support the motor shaft (36); 
an armature core (armature core 38) that is coupled to the motor shaft (36) in the motor yoke (31); 
a commutator (commutator 39) that is coupled to the motor shaft (36) in the motor yoke (31); 
a brush (brush 33) that is configured to energize ([0034]) the commutator (39); and 
a brush holder ([0035]: Brushes 33 are slidably held in a brush holder fixed in the bearing case 32) that holds the brush (33),
wherein the plurality of magnets (30) are magnetized in a state where the motor yoke (31) is disposed in the motor space (space of driving motor 5) of the body (1), 
the plurality of magnets (30) are arranged in a circumferential direction in the motor yoke (31) with a space ([0034]: The driving motor 5 comprises a field comprising a yoke 31 and the like made of ferrous metal material (magnetic material) having a plurality of permanent magnets 30 held on the inside circumferential surface thereof), and 
the connecting portion (concave motor housing portion) is aligned with the space between the plurality of magnets (30) in a radial direction of the motor yoke (31) ([0034]).

Regarding claim 4, Torii (Fig. 1) disclose:
A method for magnetizing a throttle valve device, the throttle valve device including:
a body (throttle housing (throttle body) 1) that defines a passage (intake air passage), a motor space (space of driving motor 5), and a connecting portion (concave motor housing portion) that connects the motor space (space of driving motor 5) to the passage (intake air passage); 
a valve (throttle valve 3) that is disposed in the passage (intake air passage) and is configured to control a flow rate by adjusting a passage area (throttle valve 3 opening degree will define the intake air passage area) of the passage (intake air passage); 
a motor (5) that is disposed in the motor space and is configured to generate a driving force for the valve (3) to rotate; and 
a cover (cylindrical shaft bearing portion 18) that covers an open end of the body (1), wherein the motor (5) includes: 
a motor yoke (31) made of a magnetic material; 
a magnet (30) that is arranged on an inner circumferential surface of the motor yoke (31); 
a motor shaft (36) that is disposed inside the motor yoke (31); 
a pair of motor bearings (the bearing case 32 through a ball bearing 35) that rotatably support the motor shaft (36); 
an armature core (38) that is coupled to the motor shaft (36) in the motor yoke (31); 
a commutator (39) that is coupled to the motor shaft (36) in the motor yoke (31); 
a brush (33) that is configured to energize the commutator (39); and 
a brush holder ([0035]: Brushes 33 are slidably held in a brush holder fixed in the bearing case 32) that holds the brush (33), 
the method comprising: 
a magnet (another magnet of 30) arranging step of arranging the motor yoke (31) in the motor space (space of driving motor 5) of the body (1) and arranging the magnet (another magnet of 30) in the motor yoke (31); and 
a magnetizing step of magnetizing the magnet disposed in the motor space (space of driving motor 5) of the body (1) ([0034]: The driving motor 5 comprises a field comprising a yoke 31 and the like made of ferrous metal material (magnetic material) having a plurality of permanent magnets 30 held on the inside circumferential surface thereof).

Regarding claim 2, Torii disclose the throttle valve device according to claim 1, and further on Torii also discloses:
wherein a thickness (a thickness of concave gear case 19) of a portion of the body (1) corresponding to the motor space that houses the plurality of magnets (30) has a constant value in an axial direction.

Regarding claim 3, Torii disclose the throttle valve device according to claim 1, and further on Torii also discloses:
wherein a thickness (a thickness of concave gear case 19) of a portion of the body corresponding to the motor space that houses the plurality of magnets has a constant value in a circumferential direction.

Regarding claim 5, Torii disclose the method according to claim 4, and further on Torii also discloses:
wherein the magnet (30) arranging step further includes: bringing one ends of a pair of magnets (30) into contact with a holding portion formed in the inner circumferential surface of the motor yoke; providing a holding spring in a space between the other ends of the pair of magnets; and biasing the pair of magnets against the holding portion by the holding spring ([0029]: first spring inside circumferential guide 16 is integrally formed so that the guide 16 is protruded from the outer wall face of the bore wall portion 2 in the throttle housing 1).

Regarding claim 6, Torii disclose the method according to claim 4, and further on Torii also discloses:
wherein the magnet (30) arranging step further includes: arranging the magnet (30) in a portion of the motor yoke (31); and press-fitting an outer circumferential surface of the portion of the motor yoke (31) into the motor space of the body ([0037]: The other end (left end as viewed in the figure) is press-fit into a concave portion formed in the outer wall face of the bore wall portion 2 in the throttle housing 1 and secured there).

Regarding claim 7, Torii disclose the method according to claim 4, and further on Torii also discloses:
wherein the magnetizing step further includes: providing a pair of magnetizing yokes (split yokes 12) to face an outer circumferential surface of the body corresponding to the motor space; and energizing the pair of magnetizing yokes (12).

Regarding claim 8, Torii disclose the method according to claim 4, and further on Torii also discloses:
wherein the magnetizing step is performed with the body having a constant thickness in a circumferential direction at a position facing the pair of magnetizing yokes (12).

Regarding claim 9, Torii disclose the method according to claim 4, and further on Torii also discloses:
wherein the magnetizing step is performed with the body (1) having a constant thickness in an axial direction at a position facing the pair of magnetizing yokes (12) (Please see Fig. 2).

Regarding claim 10, Torii disclose the method according to claim 4, and further on Torii also discloses:
wherein the magnetizing step is performed with the magnet that is positioned within an area defined between two lines connecting ends of the pair of magnetizing yokes (12) that face each other (Please see Fig. 2).

Regarding claim 11, Torii disclose the method according to claim 4, and further on Torii also discloses:
a throttle valve device comprising: the magnet (30) magnetized by the method according to claim 4.

Regarding claim 12, Torii disclose the throttle valve device according to claim 2, and further on Torii also discloses:
wherein a thickness of a portion (a thickness of concave gear case 19) of the body (1) corresponding to the motor space that houses the plurality of magnets (30) has a constant value in a circumferential direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2006/0070604 A1 - Sasaki
US 2013/0140477 A1 - SHIMANE
US 2002/0104511 A1 - Torii
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/GRANT MOUBRY/Primary Examiner, Art Unit 3747